DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, drawn to claims 32-40, 42 and 46-48, in the reply filed on 8/30/2021 is acknowledged.
Claims 41, 43-45 and 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Fig. 3 and Fig. 4 are not clearly depicted due to the shadings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40, 42 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 46 recite the limitation "said moveable platform" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Is Applicant referring to the rotary platform?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakala et al. (US Pub. No. 2020/0087113 A1). Hakala discloses an elevator installation (fig. 1A-B) comprising: 
Re claim 46, a shaft wall (17); an elevator car (10) configured to move with respect to said shaft wall along a plurality of guiderails (fig. 1B); a rotary platform (28) fastened to, and configured to be rotatable with respect to, said shaft wall (fig. 2); a fixed first guide rail (vertical 14B) fastened to said shaft wall adjacent said moveable platform and extending in a first direction (vertical as shown in fig. 1B), and having at least one first form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said platform (fig. 1B and 6B); at least one fixed second guide rail (horizontal 14B) fastened to said shaft wall, having an end disposed adjacent said moveable platform (fig. 1B and 6B), and extending in a second direction (left and right direction as shown in fig. 1B); a third guide rail (14A) fastened to said rotary platform and having at least one third form-fit engagement means (fig. 6B: 63) disposed at an end thereof (fig. 1B and 6B), said third guide rail being rotatable with said platform between a first position in alignment with said first guide rail (see, for example, left half of fig. 1B) and a second position in alignment with said second guide rail (see, for example, right half of fig. 1B), wherein said first form-fit engagement means and said third form-fit engagement means are respectively configured such that when said rotary platform 
Re claim 47, wherein said fixed second guide rail comprises a second form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said rotary platform (fig. 1B and 6B), and wherein said second form-fit engagement means and said third form-fit engagement means are respectively configured such that when said rotary platform is in the second position and there is a deflection of said platform around an axis extending in the first direction (deflection where 14A is positioned horizontally and would rotate into and out of the page), said third form-fit engagement means is supported on said second form-fit engagement means (fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 32-40, 42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakala et al. (US Pub. No. 2020/0087113 A1) in view of Fargo et al. (US Pub. No. 2018/0009633 A1). Hakala discloses an elevator installation (fig. 1A-B) comprising: 
Re claim 32, 
Re claim 33, wherein the third direction is horizontal (direction into and out of the page as shown in fig. 1B).
Re claim 34, wherein said fixed first guide rail comprises a fixed first guide rail disposed above said platform and a first fixed guiderail disposed below said platform (fig. 3A shows an arrangement where there is a portion 14B arranged above 14A and another portion 14B arranged below 14A), each having one of said at least one first form-fit engagement means disposed at their respective ends facing said platform (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), and wherein said rotatable third guide rail has at least one third form-fit engagement means disposed at each opposing end thereof (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), each of which third form-fit engagement means being configured to support said platform on each of said first form fit engagement means when said platform is deflected around an axis extending in the second direction (fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 35, 
Re claim 37, wherein said at least one fixed second guide rail comprises a first fixed horizontal guiderail disposed to a left side of said rotary platform and a second fixed horizontal guiderail disposed to a right side of said rotary platform (fig. 3A shows an arrangement where there is a portion 14B arranged to the left of 14A and another portion 14B arranged to the right of 14A), each of said respective first and second horizontal guide rails having a second form-fit engagement means disposed at an end thereof facing said rotary platform (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), and 3wherein said rotatable third guide rail has at least one third form-fit engagement means disposed at each opposing end thereof (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail), such that when said rotary platform is in the second position and there is a deflection of said platform around an axis extending in the first direction, said third form-fit engagement means disposed at opposing ends of said rotary platform are supported on at least one of said second form-fit engagement means disposed at respective ends of said first and second horizontal guide rails (fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 38, wherein said at least one third form-fit engagement means is configured such that, when said rotary platform is rotated to said first position, said third form-fit engagement means can be supported on said at least one first form-fit engagement means, and when said rotary platform is rotated to said second position, said third form-fit engagement means can be supported on said at least one second form-fit engagement means (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both 
Re claim 39, wherein said fixed second guide rail comprises a second form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said rotary platform (fig. 1B and 6B), and wherein at least one of said first or second form-fit engagement means and at least one of said third form-fit engagement means are configured such that a misalignment of an end of said third guide rail with respect to a corresponding end of at least one of said first or second guide rails can be supported in at least one of two opposing axial directions of an axis that is parallel to the third direction (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail, fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 40, wherein said fixed second guide rail comprises a second form-fit engagement means (fig. 6B: 62) disposed at an end thereof facing said rotary platform (fig. 1B and 6B), and wherein at least one of said first or second form-fit engagement means and at least one of said third form-fit engagement means are configured such that a misalignment of an end of said third guide rail with respect to a corresponding end of at least one of said first or second guide rails can be supported in both of two opposing axial directions of an axis that is parallel to the third direction (fig. 6B is an exemplary of one end, the form-fit engagement means would be at both ends where configured to engage with the other rail, fig. 6A shows the projection of 63 received in the recess of 62 would support each other when there is such deflection).
Re claim 42, wherein one of said first or third form-fit engagement means comprises one of a projection, a groove, or a recess (62 is a recess while 63 is a projection), and is configured 
Hakala does not disclose:
Re claim 32, wherein a gap is defined between said first form-fit engagement means and said third form-fit engagement means in a third direction perpendicular to both of the first and second directions, such that when said rotary platform is not deflected, a width of the gap is equal to a predetermined maximum 2misalignment distance in the third direction between said third guide rail and said first guide rail.
Re claims 36, 48, wherein a gap is defined between said second form-fit engagement means and said third form-fit engagement means in the third direction, such that when said rotary platform is not deflected, a width of the gap corresponds to a predetermined maximum misalignment distance in the third direction between said third guide rail and said second guide rail.
However, Fargo teaches an elevator rail assembly (fig. 5A):
Re claim 32, wherein a gap is defined between said first form-fit engagement means and said third form-fit engagement means in a third direction perpendicular to both of the first and second directions (par [0038] ln 1-12 describes having a small gap arranged between the rail portions; this gap is taught to be arranged between the first, second and third guide rails of Hakala), such that when said rotary platform is not deflected, a width of the gap is equal to a predetermined maximum 2misalignment distance in the third direction between said third guide rail and said first guide rail (a small predetermined gap is maintained when the rail portions are not deflected/misaligned).
Re claims 36, 48, wherein a gap is defined between said second form-fit engagement means and said third form-fit engagement means in the third direction (par [0038] ln 1-12 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to have the gap, as taught by Fargo, to prevent undesired load transfer between rails in normal operation. Further, the gap eliminates friction and impact noises between the rails when the third guide rail transition between positions.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654